DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 21, the recitation, “a second pump in fluid communication with the ejector and configured to receive a quantity of liquified natural gas that is produced from the combined fluid and elevate a pressure thereof to a second output pressure greater than the first output pressure, the second pump receiving only the quantity of liquified natural gas output from the ejector at the ejector output pressure, and not directly receiving any portion of the liquified natural gas output from the first pump at the first output pressure.” introduces new matter as the disclosed invention does not “only” receive the liquefied natural gas at the ejector output pressure but has a valve (9) that modifies the pressure of the fluid to the second pump and therefore there is no structure which “only” provides the liquefied natural gas at the ejector output pressure.  
Further, there is absolutely no support for the negative limitation “the second pump…not directly receiving any portion of the liquefied natural gas output from the first pump at the first output pressure”.  This is a very specific exclusion that has no support in the original disclosure.  Further, the drawings cannot be relied upon to show this specific exclusion as the drawings merely show positive features diagrammatically and cannot be relied for showing the absence of this feature, just as the drawings cannot be relied upon to show that there is no pressure sensor on line 10, or no valve on line 5, or a thousand other features that the applicant has no support for excluding.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 21, the recitation, “a second pump in fluid communication with the ejector and configured to receive a quantity of liquified natural gas that is produced from the combined fluid and elevate a pressure thereof to a second output pressure greater than the first output pressure, the second pump receiving only the quantity of liquified natural gas output from the ejector at the ejector output pressure, and not directly receiving any portion of the liquified natural gas output from the first pump at the first output pressure.” is indefinite since the recitation attempts to describe the second pump has having features that are not features of the second pump.  The second pump is not configured in any particular way to perform the recited functions.  Rather the disclosure may disclose fluid lines that have certain functional capabilities this is not due to any structure of the second pump.  Further, the recitation is indefinite since the later part of the claim recites steps improperly as the claim is an apparatus claim and must be distinguished by its structure and not by method steps.  Further the recitation is indefinite for being inconsistent with the disclosure which shows that the system has a valve (9) which changes the pressure of the fluid to the second pump and therefore the second pump does not “only” receive the liquid natural gas from the ejector at the ejector pressure but operates at other pressures as well.  
	In regard to claim 22, the recitation, “a vaporizer in direct fluid communication with the first pump and operative to receive a portion of the liquefied natural gas which is output from the first pump at the first output pressure, and further to receive the quantity of liquefied natural gas output from the second pump at the second output pressure.” is indefinite for being inconsistent with the disclosure and for attributing structure to the vaporizer that is not supported.  The vaporizer has no particular structure that makes it operative to receive the recited fluids.  The description of the vaporizer is indeterminate as any vaporizer can receive the recited fluids and the recitation incorrectly attributes to the vaporizer functions of other structures.
	In regard to claim 23, the recitation, “the vaporizer is in further fluid communication with the second pump and operative to receive the liquefied natural gas which is output from the second pump at the second output pressure” appears redundant to the recitations of claim 22 which already require fluid communication of the vaporizer and the second pump.
	In regard to claim 24, the recitation, “the vaporizer” lacks proper antecedent basis.
	In regard to claim 26, the recitation, “homogenized mixture” is indefinite as it is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what characteristics must be the same in the mixture and unclear how similar such must be.  
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rummelhoff (WO 2013/032340).
	Rummelhoff teaches a gas recondensing system (Fig. 2 at least, see whole disclosure) comprising: a storage tank (1) configured for storing liquefied natural gas and boil off gas (page 3, line 35-37 “LNG cargo system”); a first pump (2) in fluid communication with the storage tank (1), the first pump receiving the liquefied natural gas from the storage tank (1) at a first inlet pressure and being operative to output the liquefied natural gas at a first output pressure greater than the first inlet pressure (per operation of pump 2); an ejector (4) in fluid communication with the storage tank (1), the ejector (4) receiving at least some (see boil off gas leaving tank 1, hereafter BOG) of the boil off gas from the storage tank (1) at a boil off gas inlet pressure (see gas leaving tank is at a boil off gas inlet pressure), the ejector (4) further being in fluid communication with the first pump (2) to receive the liquefied natural gas at the first output pressure and operative to combine the boil off gas (BOG) and the liquefied natural gas (from 2) into a combined fluid (see 5) while utilizing the first output pressure as a motive force to output the combined fluid (5) at an ejector output pressure greater than the boil off gas inlet pressure (see pressure at 5 is higher than pressure of BOG leaving tank 1); and a second pump (10) in fluid communication with the ejector (4) and configured to receive a quantity of liquified natural gas that is produced from the combined fluid (5) and elevate a pressure thereof to a second output pressure greater than the first output pressure (per operation of pump 10), the second pump (10) is able to receive the quantity of liquefied natural gas output from the ejector (5) and is further able to not directly receive any of the liquified natural gas output from the first pump (2) at the first output pressure (there is no direct line from pump 2 to pump 10).  
 	In regard to claim 25, Rummelhoff teaches a valve (40) fluidly integrated into a discharge line (line to engines) fluidly coupling the ejector (4) and the second pump (10), the valve (40) being operative to selectively control fluid flow and fluid pressure along the discharge line to convert the boil off gas in the combined fluid (from 5) to the quantity of liquified natural gas which flows to the second pump (10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummelhoff (WO 2013/032340) in view of Dabkowski (US 2018/0216877).
	In regard to claim 21, 24, Rummelhoff teaches a gas recondensing system (Fig. 2 at least, see whole disclosure) comprising: a storage tank (1) configured for storing liquefied natural gas and boil off gas (page 3, line 35-37 “LNG cargo system”); a first pump (2) in fluid communication with the storage tank (1), the first pump receiving the liquefied natural gas from the storage tank (1) at a first inlet pressure and being operative to output the liquefied natural gas at a first output pressure greater than the first inlet pressure (per operation of pump 2); an ejector (4) in fluid communication with the storage tank (1), the ejector (4) receiving at least some (see boil off gas leaving tank 1, hereafter BOG) of the boil off gas from the storage tank (1) at a boil off gas inlet pressure (see gas leaving tank is at a boil off gas inlet pressure), the ejector (4) further being in fluid communication with the first pump (2) to receive the liquefied natural gas at the first output pressure and operative to combine the boil off gas (BOG) and the liquefied natural gas (from 2) into a combined fluid (see 5) while utilizing the first output pressure as a motive force to output the combined fluid (5) at an ejector output pressure greater than the boil off gas inlet pressure (see pressure at 5 is higher than pressure of BOG leaving tank 1); and a second pump (10) in fluid communication with the ejector (4) and configured to receive a quantity of liquified natural gas that is produced from the combined fluid (5) and elevate a pressure thereof to a second output pressure greater than the first output pressure (per operation of pump 10), the second pump (10) is able to receive the quantity of liquefied natural gas output from the ejector (5) and is further able to not directly receive any of the liquified natural gas output from the first pump (2) at the first output pressure (there is no direct line from pump 2 to pump 10 providing fluid at the first output pressure).  
Rummelhoff teaches most of the claim limitations including a compressor (30) in fluid communication with the storage tank (1) for receiving at least some of the boil off gas therefrom, and a vaporizer (see page 4, line 15 “series of heat exchangers”), but does not explicitly teach a pressurized boil off gas output line from the compressor (30) combining with an output from the vaporizer downstream therefrom.  However, it is routine and ordinary to provide compressed boil off gas to an output line after a vaporizer.  For example, Dabkowski teaches an output line (4, 15) from a boil-off gas compressor (3, 9) is combined with an output line (14’) from a vaporizer (13) downstream therefrom for the purpose of providing pressurized boil off gas to user or consumer.  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Rummelhoff with an output line from compressor (30) to combine an output line from downstream of the vaporizer of Rummelhoff for the purpose of providing pressurized boil off gas to the engines when the amount of fuel needed by engines is sufficiently provided by the pressurized BOG and to improve the flexibility of the system.
 	In regard to claim 25, Rummelhoff teaches a valve (40) fluidly integrated into a discharge line (line to engines) fluidly coupling the ejector (4) and the second pump (10), the valve (40) being operative to selectively control fluid flow and fluid pressure along the discharge line to convert the boil off gas in the combined fluid (from 5) to the quantity of liquified natural gas which flows to the second pump (10).  

Claims 21, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummelhoff (WO 2013/032340) in view of Werner (US 2008/0110181) and likewise Claims 21, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummelhoff (WO 2013/032340) in view of Dabkowski (US 2018/0216877) and in view of Werner (US 2008/0110181).
	In regard to claim 21, Rummelhoff teaches a gas recondensing system (Fig. 2 at least, see whole disclosure) comprising: a storage tank (1) configured for storing liquefied natural gas and boil off gas (page 3, line 35-37 “LNG cargo system”); a first pump (2) in fluid communication with the storage tank (1), the first pump receiving the liquefied natural gas from the storage tank (1) at a first inlet pressure and being operative to output the liquefied natural gas at a first output pressure greater than the first inlet pressure (per operation of pump 2); an ejector (4) in fluid communication with the storage tank (1), the ejector (4) receiving at least some (see boil off gas leaving tank 1, hereafter BOG) of the boil off gas from the storage tank (1) at a boil off gas inlet pressure (see gas leaving tank is at a boil off gas inlet pressure), the ejector (4) further being in fluid communication with the first pump (2) to receive the liquefied natural gas at the first output pressure and operative to combine the boil off gas (BOG) and the liquefied natural gas (from 2) into a combined fluid (see 5) while utilizing the first output pressure as a motive force to output the combined fluid (5) at an ejector output pressure greater than the boil off gas inlet pressure (see pressure at 5 is higher than pressure of BOG leaving tank 1); and a second pump (10) in fluid communication with the ejector (4) and configured to receive a quantity of liquified natural gas that is produced from the combined fluid (5) and elevate a pressure thereof to a second output pressure greater than the first output pressure (per operation of pump 10), the second pump (10) is able to receive the quantity of liquefied natural gas output from the ejector (5) and is further able to not directly receive any portion of the liquified natural gas output from the first pump (2) at the first output pressure (there is no direct line from pump 2 to pump 10 providing fluid at the first output pressure).  
In regard to claim 24, see above.
 	In regard to claim 25, Rummelhoff teaches a valve (40) fluidly integrated into a discharge line (line to engines) fluidly coupling the ejector (4) and the second pump (10), the valve (40) being operative to selectively control fluid flow and fluid pressure along the discharge line to convert the boil off gas in the combined fluid (from 5) to the quantity of liquified natural gas which flows to the second pump (10).  
In regard to claim 26-29, Rummelhoff teaches a separator (6) fluidly integrated into the discharge line (to the engine) before the valve (40), the separator (6) being operative to separate any residual boil off gas not converted to liquified natural gas from the combined fluid (5); a compressor (30) in fluid communication with the storage tank (1) for receiving at least some boil off gas therefrom; the separator includes a residual boil off gas outlet (see top) in fluid communication with a boil off gas line (14) fluidly coupling the storage tank (1) to the compressor (30).
Rummelhoff does not explicitly teach a mixer fluidly integrated into the discharge line between the ejector (4) and the separator (6), the mixer being operative to create a homogenized mixture (interpreted for examination as a mixture that whose parts are more similar after mixing than before) of the boil off gas and the liquified natural gas in the combined fluid (5).  However, it is well known to employ mixers for the purpose of providing improved condensation of vapor.  Werner teaches a mixer (G) between an ejector (F) and the separator (H), the mixer (G) being operative to create a homogenized mixture of boil off gas and liquified natural gas (see liquid and gas are mixed)(para. 23-24).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to Rummelhoff with a mixer between the ejector (4) and the separator (6), the mixer being operative to create a homogenized mixture (see gas and liquid are mixed) of the boil off gas and the liquified natural gas in the combined fluid (5) for the purpose of providing more condensation of vapor through increased direct contact between gas and liquid components. 

Claims 21-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Rummelhoff (WO 2013/032340) in view of Jang (KR 2016/062300) and likewise
Claims 21-23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummelhoff (WO 2013/032340) in view of Werner (US 2008/0110181) and Jang (KR 2016/062300) and
likewise 
Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummelhoff (WO 2013/032340) in view of Dabkowski (US 2018/0216877) and in view of Werner (US 2008/0110181) and further in view of Jang (KR 2016/062300).
	In regard to claims 21, 24-29, see detailed description above as applicable.
	In regard to claims 22, 23, 	Rummelhoff, as modified and described above teaches most of the claim limitations including a vaporizer (page 4, line 15, series of heat exchangers) being in fluid communication with the second pump (10) and able to receive the quantity of liquefied natural gas output from the second pump (10) at the second output pressure, but does not explicitly teach a fluid line providing direct fluid communication from the first pump (2) to the vaporizer (series of heat exchangers).  However, Jang explicitly teaches a first pump (400) and a fluid line (600) providing direct fluid communication from the first pump (400) to a vaporizer (610, 520) that bypasses higher pressure pumps (510) so as to provide lower pressure fuel to a lower pressure engine (30).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Rummelhoff, as described and modified above, with a fluid line providing direct fluid communication from the first pump (2) to the vaporizer (series of heat exchangers) for the purpose of efficient pressurization of fuel to a lower pressure engine to provide generation of power (para. 34, 36) and avoid wasteful pumping.
Response to Arguments
Applicant’s arguments filed 7/25/22 have been considered but are moot because the new ground of rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 26, 2022